68 Cal. Rptr. 3d 530 (2007)
171 P.3d 547
JONES (Rochelle)
v.
CITIGROUP, INC.
No. S141753.
Supreme Court of California.
November 28, 2007.
Transferred to Court of Appeal, Fourth District, Second Division.
The above-entitled matter is transferred to the Court of Appeal, Fourth Appellate District, Division Three, with directions to vacate its decision and to reconsider the cause in light of the decision in Gentry v. Superior Court (2007) 42 Cal. 4th 443, 64 Cal. Rptr. 3d 773, 165 P.3d 556. (Cal. Rules of Court, rule 8.528(b)(1).)
KENNARD and CORRIGAN, JJ., were recused and did not participate.
GEORGE, C.J., BAXTER, WERDEGAR, CHIN, and MORENO, JJ., concur.